In a child protective proceeding pursuant to Family Court Act article 10, the paternal grandmother appeals from an order of fact-finding of the Family Court, Richmond County (Wolff, J.), dated October 21, 2011, which, after a hearing, found that she neglected the subject child.
Ordered that the order of fact-finding is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly found that she was a “[p]erson legally responsible” for the care of the subject child and, as such, was a proper party to the child protective proceeding (Family Ct Act § 1012 [g]; see Matter of Yolanda D., 88 NY2d 790 [1996]; Matter of Alfredo T., 61 AD3d 690, 691 [2009]; Matter of Lillian C., 8 AD3d 270, 271 [2004]; Matter of Nathaniel TT., 265 AD2d 611, 612-613 [1999]; Matter of Mary Alice V., 222 AD2d 594, 595 [1995]). Furthermore, the petitioner proved by a preponderance of the evidence that the child was neglected by the appellant {see generally Family Ct Act § 1046 [b] [i]). The evidence established that because of the appellant’s mental condition and her resistance to efforts to help her care for the child, the child was neglected within the meaning of Family Court Act § 1012 (f) {see Matter of Andrew B. [Deborah B.J, 73 AD3d 1036 [2010]; Matter of Ifeiye O., 53 AD3d 501 [2008]; Matter of Marie L., 276 AD2d 698, 699 [2000]; Matter of Danielle C., 253 AD2d 431, 432 [1998]).
The appellant’s remaining contentions are either not properly before this Court or unpreserved for appellate review.
Angiolillo, J.E, Dickerson, Chambers and Lott, JJ., concur.